Citation Nr: 0627113	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  03-13 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral 
hearing loss.

2.  Entitlement to an evaluation in excess of 10 percent for 
scars on the right leg.

3.  Entitlement to an evaluation in excess of 30 percent for 
postoperative residuals of right femur fracture, with hip 
disability and shortening of the leg.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to June 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision of the 
Atlanta, Georgia Regional Office (RO) of the Department of 
Veterans Affairs (VA), which continued a noncompensable 
evaluation for bilateral hearing loss, a 10 percent 
evaluation for scars on the right leg, and a 30 percent 
evaluation for residuals of right femur fracture with hip 
disability.  Subsequently, the veteran perfected an appeal as 
to the issue of entitlement to a TDIU, and that issue was 
merged into the current appeal.

In December 2004, the Board remanded the case for further 
development.

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent evidence of record reflects that the 
veteran exhibits bilateral hearing loss manifested by hearing 
acuity at level III hearing acuity in each ear. 

2.  The veteran's service connected scars on the right leg 
consist of three scars manifested by hyperpigmentation, 
slight hypertrophy, and complaints of pain.  The smallest 
scar is considered deep, but that scar does not exceed 12 sq. 
in. (77 sq. cm); the remaining scars are superficial.  None 
of the service-connected scars result in limitation of 
function or motion.  Two of the scars are tender on objective 
testing.  

3.  The veteran's service-connected residuals of right femur 
fracture are manifested by degenerative joint disease of the 
hip and a 1.5 inch leg length discrepancy.  There is no 
evidence of ankylosis or flail joint of the hip, or nonunion 
or false neck of the femur.  

4.  The veteran has not submitted evidence tending to show 
that his service-connected bilateral hearing loss, scars on 
the right leg, and/or residuals of right femur fracture with 
hip disability and shortening of the leg require frequent 
hospitalization, are unusual, or cause marked interference 
with employment.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.85, 4.86, Diagnostic Code 6100 
(2005).

2.  The criteria for an evaluation in excess of 10 percent 
for scars on the right medial and upper medial right thigh 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 4.118, Diagnostic Codes 7801, 7804, 7805 (effective 
prior to, and since, August 30, 2002).

3.  The criteria for a separate evaluation of 10 percent for 
scarring on the right lateral leg and extending onto the 
buttock are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 4.118, Diagnostic Codes 7801, 7804, 7805 (effective 
prior to, and since, August 30, 2002).

4.  The criteria for an evaluation in excess of 30 percent 
for postoperative residuals of right femur fracture, with hip 
disability and shortening of the leg, have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5250 - 
5255 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA in a January 2005 letter.  That letter 
informed the veteran to submit any pertinent evidence he has 
in his possession, informed him of the evidence required to 
substantiate his claim, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  Therefore, the Board finds that he was provided with 
the notice required by the VCAA.

All available evidence pertaining to the veteran's claim has 
been obtained, and the veteran has been afforded appropriate 
VA examinations.  The claims folder contains service medical 
records, records from the Social Security Administration, and 
medical records from VA Medical Centers in Atlanta, Augusta, 
Decatur, Dublin, and Gainesville.  It appears that all 
obtainable evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims 
folder, and that neither he or his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  The Board is also unaware of any 
such evidence.  Therefore, the Board is satisfied that VA has 
complied with its duty to assist the veteran in the 
development of the facts pertinent to his claim.  

The record also reflects that the originating agency 
readjudicated the veteran's claim being decided herein 
following the provision of the required notice and the 
completion of all indicated development of the record.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of 
the claim would have been different had complete VCAA notice 
been provided at an earlier time.

In a May 2006 letter, the RO advised the veteran as to how 
disability ratings and effective dates are assigned, as 
required under Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
For the above reasons, it is not prejudicial to the veteran 
for the Board to proceed to finally decide the issues 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also 38 C.F.R. § 20.1102 (2005) 
(harmless error).


Increased Rating Claims

The Board has reviewed all the evidence in the veteran's 
claims folder, to include, but not limited to, VA medical 
evidence.  For the purpose of reviewing the medical history 
of the veteran's service-connected disorder, see 38 C.F.R. §§ 
4.1, 4.2, the Board also reviewed medical evidence developed 
in connection with prior claims.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
The Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4. Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
2002).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2005); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38C.F.R. § 4.3 (2005).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2005), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).


I.  Bilateral Hearing Loss Claim

Pursuant to VA's rating schedule, the RO evaluated the 
veteran's service-connected bilateral hearing loss under 
Diagnostic Code 6100.  The assignment of a disability rating 
for hearing impairment is derived by a purely mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

Evaluations for defective hearing are based upon organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, along with the 
average hearing threshold level as measured by pure tone 
audiometry tests.  See 38 C.F.R. § 4.85 (2005).  "Pure tone 
threshold average" is the sum of the pure tone thresholds at 
1000, 2000, 3000 and 4000 Hertz, divided by four.  38 C.F.R. 
§ 4.85(d) (2005).  To evaluate the degree of disability for 
service-connected hearing loss, the rating schedule 
establishes eleven auditory acuity levels, designated from 
level I for essentially normal acuity, through level XI for 
profound deafness.  See 38 C.F.R. § 4.85 (2005).

When the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results in the higher numeral.  
When the pure tone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIA, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(b) (2005).  

On September 2000 VA audiological examination, the veteran 
stated that his hearing loss had become progressively worse.  
Pure tone thresholds, in decibels, were as follows:




HERTZ



AVG
1000
2000
3000
4000
RIGHT
28
30
20
30
30
LEFT
33
25
25
30
50

Speech discrimination testing scores revealed speech 
recognition ability of 76 percent, bilaterally.

The veteran underwent additional audiometric testing at the 
VA in July 2005.  However, the examiner indicated that the 
test results were unreliable, and therefore, not suitable for 
rating purposes.  The examiner stated that the results were 
strongly suggestive of non-organic hearing loss.  The 
examiner commented that the veteran did not appear to be 
putting a good faith effort to cooperate with the examiner.  
Considering the competent evidence of record, the September 
2000 audiometric testing results, the veteran has level III 
hearing acuity, bilaterally.  See 38 C.F.R. § 4.85, 
Diagnostic Code 6100, Table VI (2005).  The application of 
the Ratings Schedule establishes that a noncompensable rating 
for bilateral hearing loss is warranted under Diagnostic Code 
6100, Tables VI, VII (2005).  The audiometric results of 
record that are considered reliable for rating purposes do 
not reflect an exceptional pattern of hearing loss, thus, an 
alternative method for evaluating hearing impairment is not 
for application.  See 38 C.F.R. § 4.86.  Therefore, the Board 
finds that a compensable evaluation for bilateral hearing 
loss is not warranted.

The Board is cognizant that the veteran has reported 
difficulty in understanding conversations.  He contends that 
his hearing loss is more severe than VA acknowledges, and 
that he is deserving of an increased disability rating for 
his service-connected bilateral hearing loss.  While the 
veteran's statements may be considered credible with regard 
to his subjective complaints pertaining to his hearing 
problems, the Board notes that medical diagnoses involve 
questions that are beyond the range of common knowledge and 
experience.  Rather, they require the special knowledge and 
experience of a trained medical professional.  Because the 
record does not show that the veteran is a medical 
professional, with the training and expertise to provide 
clinical findings regarding the degree of disability 
associated with his service connected hearing loss, his 
statements are not competent evidence for the purpose of 
establishing entitlement to a higher disability rating for 
that disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The preponderance of the evidence is against the veteran's 
increased rating claim for bilateral hearing loss.  As such, 
there is not an approximate balance of positive and negative 
evidence regarding the merits of the veteran's claim that 
would give rise to a reasonable doubt in favor of the 
veteran; the benefit-of-the-doubt rule is not applicable, and 
the appeal is denied.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).  


II.  Scars

During service, the veteran fractured his right hip and 
thigh, and subsequently underwent multiple surgeries, which 
resulted in scars.  The RO, in an October 1974 rating 
decision, granted service connection for scars on the right 
leg, and assigned a 10 percent evaluation, pursuant to 
Diagnostic Code 7804, effective September 1974.  The 10 
percent evaluation has continued to the present.

According to the relevant rating criteria under Diagnostic 
Code 7804, effective prior to August 30, 2002, evidence that 
a superficial scar is tender and painful on objective 
demonstration results in the assignment of a 10 percent 
disability evaluation.  38 C.F.R. § 4.118, Diagnostic Code 
7804 (2002).  This evaluation is the highest rating allowable 
pursuant to this Diagnostic Code.

Effective since August 30, 2002, evidence a superficial scar 
which is painful on examination warrants the grant of a 10 
percent disability evaluation.  38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2005).  A superficial scar is one that is not 
associated with underlying soft tissue damage.  38 C.F.R. § 
4.118, Note 1 following Diagnostic Code 7804 (2005).

VA examination conducted in July 2005 revealed three scars on 
the veteran's right leg:  1). 8 x 4.5 cm scar on the medial 
upper thigh; 2). a 17 x 7 cm somewhat linear scar on the 
medial thigh; and 3). a 28 x 6 cm somewhat linear scar on the 
lateral leg extending onto the buttock.  During the 
examination, the veteran reported pain at the scar sites, and 
noted tenderness to palpation of the smallest scar and the 
scar located on the right lateral leg buttock region.  All of 
the scars were hyperpigmented and slightly hypertrophic.  
There was no evidence of ulceration, breakdown, inflammation, 
edema, or keloidal formation.  The examiner described the 
smallest scar (8 x 4.5 cm) as having a "somewhat deeper 
quality with possible underlying tissue involvement," but no 
limitation of function or motion was appreciated.  The 
remaining two scars were described as superficial.

On review, the veteran is currently in receipt of only one 
evaluation under 38 C.F.R. § 4.118, Diagnostic Code 7804 
(2002, 2005).  While this is the maximum rating assignable 
for a painful and tender scar, the scar on the medial upper 
right thigh and the linear scar on the lateral portion of the 
right leg extending onto the buttock are objectively tender.  
The veteran has complained that each of his scars is painful.  
Thus, separate 10 percent evaluations are warranted for each 
scar affected under Diagnostic Code 7804, prior to, and 
since, August 30, 2002.

Other potentially applicable diagnostic codes that provide 
for higher evaluations include; former and revised 7801 (deep 
or cause limited motion); former and revised Diagnostic Code 
7805 (limitation of function of the part affected).  See 38 
C.F.R. § 4.118, Diagnostic Codes 7801, 7805 (2002, 2005).  

While there is evidence of possible adherence to the 
underlying tissue of the smallest right thigh scar, an 
evaluation in excess of 10 percent is not warranted under the 
current Diagnostic Code 7801, as the smallest scar does not 
exceed 12 sq. inches (77 sq. cm.).  (The former Diagnostic 
Code 7801 is not applicable because it only pertained to burn 
scars).  Further, Diagnostic Code 7805 does not provide for a 
higher evaluation as the medical evidence of record does not 
reflect that the veteran's service-connected scars cause 
limited function or motion.  

As shown above, and as required by Schafrath, the Board has 
considered all potentially applicable provisions of 38 C.F.R. 
Parts 3 and 4, whether or not the veteran has raised them.  
In this case, the Board finds no provision upon which to 
assign evaluations greater than two separate 10 percent 
ratings.


III.  Residuals of Right Femur Fracture

As noted above, the veteran fractured his right femur during 
service.  In a July 1968, the RO granted service connection 
for postoperative residuals of right femur fracture and 
assigned a noncompensable evaluation under Diagnostic Code 
5255, effective June 1968.  In an October 1974 rating 
decision, the RO increased the evaluation to 30 percent, 
effective December 1, 1972.  In the January 2001 rating 
decision, the RO continued the 30 percent evaluation for 
residuals of right femur fracture with hip disability, 
effective October 1, 1976.  

Arthritis due to trauma will be rated as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  When, however, the limitation of motion of the 
specific joint(s) involved is noncompensable under the 
appropriate diagnostic code(s), a 10 percent rating is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

Flail joint of the hip warrants an 80 percent disability 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5254.

Under Diagnostic Code 5255, which pertains to impairment of 
the femur, a 30 percent evaluation is warranted when there is 
evidence of malunion of the femur with marked knee or hip 
disability.  Where there is a fracture of the surgical neck 
of the femur with a false joint, a 60 percent evaluation is 
warranted.  With nonunion, but without loose motion, and 
where weight bearing is preserved with the aid of a brace, a 
60 percent evaluation is warranted.  Where there is a 
fracture of the shaft or anatomical neck of the femur, with 
nonunion and loose motion, an 80 percent evaluation is 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5255 (2005).

Normal hip motion is defined as flexion/extension from zero 
to 125 degrees and abduction/adduction from zero to 45 
degrees.  38 C.F.R. § 4.71, Plate II (2005).

VA regulations set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 
also provide for consideration of a functional impairment due 
to pain on motion when evaluating the severity of a 
musculoskeletal disability.  The United States Court of 
Appeals for Veterans Claims (Court) has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (2005).

On review, the Board finds that an evaluation in excess of 30 
percent is not warranted for the veteran's service-connected 
residuals of right femur fracture.  No ankylosis has been 
demonstrated.  There is also no objective evidence of flail 
joint of the hip or nonunion or false neck of the femur.  X-
rays of the right femur taken in October 2002 showed an old 
healed fracture of the proximal femoral shaft with mild 
residual deformity and good solid bony union.  Thus, the 
criteria for an increased evaluation under Diagnostic Codes 
5250, 5254, or 5255 have not been met.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5250, 5254, 5255 (2005).

There is x-ray evidence of degenerative joint disease of the 
right hip.  On December 2002 VA examination, flexion of the 
right hip was to 35 degrees.  As flexion of the hip is not 
limited to 10 degrees, a higher evaluation under Diagnostic 
Code 5252 is also not warranted.  Despite the veteran's 
complaints of right hip pain, the currently assigned 30 
percent evaluation is greater than the objective evidence of 
limitation of motion warrants.  Accordingly, in terms of 
functional limitations attributable to the veteran's right 
hip and leg, the Board does not find adequate pathology or 
symptoms that would warrant an evaluation in excess of 30 
percent.  See DeLuca, supra.

The veteran's right leg is shorter than his left leg by 
approximately 1.25 to 1.5 inches; such leg length discrepancy 
is a residual of his in-service femur fracture.  The Board 
notes, however, that a separate evaluation for the shortened 
right leg is not appropriate as such an evaluation cannot be 
combined with other evaluations for fracture or faulty union 
in the same extremity.  38 C.F.R. § 4.71a, Diagnostic Code 
5275 (2005).  

Finally, to accord justice in an exceptional case where the 
scheduler standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2005).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular scheduler standards. The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. §3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identity 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. § 3.321 (b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for his service-connected 
scars on the right leg, bilateral hearing loss, and/or 
residuals of right femur fracture with hip disability and 
shortening of the leg.  There is also no evidence showing 
that the pertinent disabilities have caused marked 
interference with employment.  The Board acknowledges that 
the veteran does not work and has been deemed disabled by the 
Social Security Administration, in part due to his service-
connected hip disability.  Nevertheless, there is no evidence 
that the service-connected hip disability alone causes marked 
interference with employment.  Further, the evidence fails to 
show that the disability picture created by the pertinent 
disabilities is exceptional or unusual.  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action.  See VAOPGCPREC 6- 96.


ORDER

A compensable evaluation for bilateral hearing loss is 
denied.

An evaluation in excess of 10 percent for scars on the right 
medial and upper medial right thigh is denied.

A separate 10 percent evaluation for scarring on the right 
lateral leg and extending onto the buttock is allowed, 
subject to the regulations pertinent to the disbursement of 
monetary funds.  

An evaluation in excess of 30 percent for residuals of right 
femur fracture, postoperative with hip disability and 
shortening of the leg, is denied.


REMAND

According to his substantive appeal received in February 
2006, the veteran requested a videoconference hearing with 
regard to his TDIU claim.  The Board may not proceed with an 
adjudication of the TDIU issue without affording the veteran 
an opportunity to present testimony at the requested hearing, 
therefore, a remand is required.  See 38 U.S.C.A. § 7107(b) 
(West 2002); 38 C.F.R. §§ 20.700(a), 20.700(e) (2005).

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a 
videoconference hearing.  Notify him of 
the scheduled hearing at the latest 
address of record.  The veteran, and his 
representative, should be notified in 
writing of the date, time and location of 
the hearing.  After the hearing is 
conducted, or if the veteran fails to 
report for the scheduled hearing, the 
claims folder should be returned to the 
Board, in accordance with appellate 
procedures.

Thereafter, the case should be returned to the Board.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


